 

Exhibit 10.02



 

nEURALSTEM, INC.

 

CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT

 

Employee Name: Richard Daly

 

Effective Date: February 15, 2016

 

As a condition of my becoming employed (or my employment being continued) by
Neuralstem, Inc. a Delaware corporation, or any of its current or future
subsidiaries, affiliates, successors or assigns (collectively, the “Company”),
and in consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:

 

1.          Relationship. This Agreement will apply to my employment
relationship with the Company. If that relationship ends and the Company, within
a year thereafter, either re-employs me or engages me as a consultant, I agree
that this Agreement will also apply to such later employment or consulting
relationship, unless the Company and I otherwise agree in writing. Any such
employment or consulting relationship between the Company and me, whether
commenced prior to, upon or after the date of this Agreement, is referred to
herein as the “Relationship.”

 

2.          Duties. I will perform for the Company such duties as may be
designated by the Company from time to time or that are otherwise within the
scope of the Relationship and not contrary to instructions from the Company.
During the Relationship, I will devote my entire best business efforts to the
interests of the Company and will not engage in other employment or in any
activities detrimental to the best interests of the Company without the prior
written consent of the Company.

 

3.          Confidential Information.

 

(a)          Protection of Information. I agree, at all times during the term of
the Relationship and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the Relationship, and not to disclose to any
person, firm, corporation or other entity, without written authorization from
the Company in each instance, any Confidential Information (as defined below)
that I obtain, access or create during the term of the Relationship, whether or
not during working hours, until such Confidential Information becomes publicly
and widely known and made generally available through no wrongful act of mine or
of others who were under confidentiality obligations as to the item or items
involved. I further agree not to make copies of such Confidential Information
except as authorized by the Company.

 

 -1- 

 

 

(b)          Confidential Information. I understand that “Confidential
Information” means information and physical material not generally known or
available outside the Company and information and physical material entrusted to
the Company in confidence by third parties. Confidential Information includes,
without limitation: (i) Company Inventions (as defined below); (ii) technical
data, trade secrets, know-how, research, product or service ideas or plans,
software codes and designs, developments, inventions, laboratory notebooks,
processes, formulas, techniques, biological materials, mask works, engineering
designs and drawings, hardware configuration information, lists of, or
information relating to, suppliers and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the Relationship), price lists, pricing methodologies, cost data, market
share data, marketing plans, licenses, contract information, business plans,
financial forecasts, historical financial data, budgets or other business
information disclosed to me by the Company either directly or indirectly,
whether in writing, electronically, orally, or by observation.

 

(c)          Third Party Information. My agreements in this Section 3 are
intended to be for the benefit of the Company and any third party that has
entrusted information or physical material to the Company in confidence.

 

(d)          Other Rights. This Agreement is intended to supplement, and not to
supersede, any rights the Company may have in law or equity with respect to the
protection of trade secrets or confidential or proprietary information.

 

4.          Ownership of Inventions.

 

(a)          Inventions Retained and Licensed. I have attached hereto, as
Exhibit A, a complete list describing with particularity all Inventions (as
defined below) that, as of the Effective Date, belong solely to me or belong to
me jointly with others, and that relate in any way to any of the Company’s
proposed businesses, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is attached, I represent
that there are no such Inventions at the time of signing this Agreement.

 

(b)          Use or Incorporation of Inventions. If in the course of the
Relationship, I use or incorporate into a product, process or machine any
Invention not covered by Section 4(d) of this Agreement in which I have an
interest, I will promptly so inform the Company. Whether or not I give such
notice, I hereby irrevocably grant to the Company a nonexclusive, fully paid-up,
royalty-free, assumable, perpetual, worldwide license, with right to transfer
and to sublicense, to practice and exploit such Invention and to make, have
made, copy, modify, make derivative works of, use, sell, import, and otherwise
distribute under all applicable intellectual properties without restriction of
any kind.

 

(c)          Inventions. I understand that “Inventions” means discoveries,
developments, concepts, designs, ideas, know how, improvements, inventions,
trade secrets and/or original works of authorship, whether or not patentable,
copyrightable or otherwise legally protectable. I understand this includes, but
is not limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon. I understand that
“Company Inventions” means any and all Inventions that I may solely or jointly
author, discover, develop, conceive, or reduce to practice during the period of
the Relationship, except as otherwise provided in Section 4(g) below.

 

(d)          Assignment of Company Inventions. I agree that I will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assign to the Company, or its designee,
all my right, title and interest throughout the world in and to any and all
Company Inventions. I further acknowledge that all Company Inventions that are
made by me (solely or jointly with others) within the scope of and during the
period of the Relationship are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary. I hereby waive
and irrevocably quitclaim to the Company or its designee any and all claims, of
any nature whatsoever, that I now have or may hereafter have for infringement of
any and all Company Inventions.

 

 -2- 

 

 

(e)          Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Company Inventions made by me (solely or jointly
with others) during the term of the Relationship. The records may be in the form
of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, or any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business. I agree to
deliver all such records (including any copies thereof) to the Company at the
time of termination of the Relationship as provided for in Sections 5 and 6.

 

(f)          Patent and Copyright Rights. I agree to assist the Company, or its
designee, at its expense, in every proper way to secure the Company’s, or its
designee’s, rights in the Company Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive right, title and interest in and to such Company Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue during and at all times after the end of the Relationship and until the
expiration of the last such intellectual property right to expire in any country
of the world. I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as my agent and attorney-in-fact, to act for
and in my behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters of patents, copyright, mask work
and other registrations related to such Company Inventions. This power of
attorney is coupled with an interest and shall not be affected by my subsequent
incapacity.

 

(g)          Exception to Assignments. I understand that the Company Inventions
will not include, and the provisions of this Agreement requiring assignment of
inventions to the Company do not apply to, any invention which qualifies fully
for exclusion under the provisions of applicable state law or federal laws, if
any. In order to assist in the determination of which inventions qualify for
such exclusion, I will advise the Company promptly in writing, during and after
the term of the Relationship, of all Inventions solely or jointly conceived or
developed or reduced to practice by me during the period of the Relationship.

 

 -3- 

 

 

5.          Company Property; Returning Company Documents. I acknowledge and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, files, e-mail messages, and voice messages) and that my
activity and any files or messages on or using any of those systems may be
monitored at any time without notice. I further agree that any property situated
on the Company’s premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice. I agree that, at the time
of termination of the Relationship, I will deliver to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any of the
aforementioned items developed by me pursuant to the Relationship or otherwise
belonging to the Company, its successors or assigns.

 

6.          Termination Certification. In the event of the termination of the
Relationship, I agree to sign and deliver the “Termination Certification”
attached hereto as Exhibit B; however, my failure to sign and deliver the
Termination Certification shall in no way diminish my continuing obligations
under this Agreement.

 

7.          Notice to Third Parties. I understand and agree that the Company
may, with or without prior notice to me and during or after the term of the
Relationship, notify third parties of my agreements and obligations under this
Agreement.

 

8.          Solicitation of Employees, Consultants and Other Parties. I agree
that during the term of the Relationship, and for a period of twenty-four (24)
months immediately following the termination of the Relationship for any reason,
whether with or without cause, I shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees or
consultants to terminate their relationship with the Company, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity. Further, during
the Relationship and at any time following the termination of the Relationship
for any reason, whether with or without cause, I shall not use any Confidential
Information of the Company to negatively influence any of the Company’s clients
or customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct any purchase of products and/or services to
any person, firm, corporation, institution or other entity in competition with
the business of the Company.

 

9.          At-Will Relationship. I understand and acknowledge that, except as
may be otherwise explicitly provided in a separate written agreement between the
Company and me, my Relationship with the Company is and shall continue to be
at-will, as defined under applicable law, meaning that either I or the Company
may terminate the Relationship at any time for any reason or no reason, without
further obligation or liability, other than those provisions of this Agreement
that explicitly survive the termination of the Relationship.

 

10.         Representations and Covenants.

 

(a)          Facilitation of Agreement. I agree to execute promptly, both during
and after the end of the Relationship, any proper oath, and to verify any proper
document, required to carry out the terms of this Agreement, upon the Company’s
written request to do so.

 

 -4- 

 

 

(b)          No Conflicts. I represent that my performance of all the terms of
this Agreement does not and will not breach any agreement I have entered into,
or will enter into, with any third party, including without limitation any
agreement to keep in confidence proprietary information or materials acquired by
me in confidence or in trust prior to or during the Relationship. I will not
disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any previous client, employer
or any other party. I will not induce the Company to use any inventions,
confidential or non-public proprietary information, or material belonging to any
previous client, employer or any other party. I acknowledge and agree that I
have listed on Exhibit A all agreements (e.g., non-competition agreements,
non-solicitation of customers agreements, non-solicitation of employees
agreements, confidentiality agreements, inventions agreements, etc.), if any,
with a current or former client, employer, or any other person or entity, that
may restrict my ability to accept employment with the Company or my ability to
recruit or engage customers or service providers on behalf of the Company, or
otherwise relate to or restrict my ability to perform my duties for the Company
or any obligation I may have to the Company. I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Agreement.

 

(c)          Voluntary Execution. I certify and acknowledge that I have
carefully read all of the provisions of this Agreement, that I understand and
have voluntarily accepted such provisions, and that I will fully and faithfully
comply with such provisions.

 

11.         General Provisions.

 

(a)          Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Maryland, without giving effect to the principles of conflict of laws.

 

(b)          Entire Agreement. This Agreement, along with the employment
agreement between myself and the Company of even date herewith (“Employment
Agreement”) sets forth the entire agreement and understanding between the
Company and me relating to its subject matter and merges all prior discussions
between us. No amendment to this Agreement will be effective unless in writing
signed by both parties to this Agreement. The Company shall not be deemed hereby
to have waived any rights or remedies it may have in law or equity, nor to have
given any authorizations or waived any of its rights under this Agreement,
unless, and only to the extent, it does so by a specific writing signed by a
duly authorized officer of the Company, it being understood that, even if I am
an officer of the Company, I will not have authority to give any such
authorizations or waivers for the Company under this Agreement without specific
approval by the Board of Directors. Any subsequent change or changes in my
duties, obligations, rights or compensation will not affect the validity or
scope of this Agreement.

 

(c)          Severability. If one or more of the provisions in this Agreement
are deemed void or unenforceable to any extent in any context, such provisions
shall nevertheless be enforced to the fullest extent allowed by law in that and
other contexts, and the validity and force of the remainder of this Agreement
shall not be affected.

 

(d)          Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives, and my
successors and assigns, and will be for the benefit of the Company, its
successors, and its assigns.

 

(e)          Remedies. I acknowledge and agree that violation of this Agreement
by me may cause the Company irreparable harm, and therefore agree that the
Company will be entitled to seek extraordinary relief in court, including, but
not limited to, temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting a bond or other security
(or, where such a bond or security is required, I agree that a $1,000 bond will
be adequate), in addition to and without prejudice to any other rights or
remedies that the Company may have for a breach of this Agreement.

 

 -5- 

 

 

(f)          ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT,
I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND
I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.
THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE
DRAFTING OR PREPARATION HEREOF.

 

The parties have executed this Agreement on the respective dates set forth
below, to be effective as of the Effective Date first above written.

 

COMPANY:   EMPLOYEE:       NEURALSTEM, iNC.   Richard Daly, an Individual      
By:              

 

Name:  Dr. Karl Johe       Title: Chairman of the Board     (Signature)  

 

Date:     Date:             Address: 20271 Goldenrod Lane, 2nd Floor   Address:
    Germantown, MD 20876      

 

 -6- 

 

 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 4(a)

 

Title   Date   Identifying Number
or Brief Description                                           

 

___ No inventions, improvements, or original works of authorship

 

___ Additional sheets attached

 

Signature of Employee:           Print Name of Employee:           Date:    

 

 -7- 

 

  

EXHIBIT B

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Neuralstem,
Inc., a Delaware corporation, its subsidiaries, affiliates, successors or
assigns (collectively, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any Inventions (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement.

 

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

I further agree that for twenty-four (24) months from the date of this
Certification, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
myself or for any other person or entity. Further, I shall not at any time use
any Confidential Information of the Company to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct any purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 

Date:                     Richard Daly

 

 

 

